DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction & Status of Claims
Claims 1-17 are examined in this office action of which claims 1 and17 had the status identifier of “Currently Amended”.
Claims 18-22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
List 1
Element
Instant Claims
(weight%)
Prior Art US 5458703
(weight%)
C
0.35 – 0.40	claim 1
0.36 – 0.39	claim 2
0.37 – 0.39	claim 3
0.38		claim 4
0.15 – 1.5 
Si
0.32 – 0.39 	claim 1
0.32 – 0.38	claim 5
0.32 – 0.36	claim 6
0.34		claim 7
2.5 or below
Cr
5.01 – 5.50 	claim 1
5.01 – 5.10	claim 8
5.01 – 5.05	claim 9
5.03		claim 10
0.4 – 21 
Mo
3.75 – 4.75 	claim 1
3.80 – 4.50	claim 11
3.85 – 4.25	claim 12
4.18		claim 13
5.0 or below
V
0.80 – 1.00 	claim 1
0.85 – 0.98	claim 14
0.90 – 0.96	claim 15
0.94		claim 16
30 or below
W
0.09 – 0.14 	claim 1
18 or below
S
less than 0.005  	claim 1
0.040 or below

Mn, P, Ni, Co,
Cu
Claim 17:  one or more of 
Mn: 0.40 – 0.50, P: 0 – 0.05, Ni: 0.06 – 0.12, 
Co: 0.005 – 0.015 and Cu: 0.05 – 0.10
Mn: 1.0 or below
Fe + impurities
steel composition comprising Fe
Balance







Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 5458703 of Nakai (US'703).
Regarding claims 1-17, US’703 teaches {abstract, col 1:1-20, col 2:35-55, claims 1, 2} a tool steel with a composition “Ca Sib Mnc Crd Moe Wf Vg Coh Nii Nbj Zrk Cul Tim Tan Bo Np Alq Pr Ss Febalance where, a:0.15-1.5 (wt %, the same is applied hereinafter), b:2.5 or below, c:1.0 or below, d:0.4-21, e:5.0 or below, f:18 or below, g:3.0 or below, h:21.0 or below, i:18.0 or below, j:1.25 or below, k:1.25 or below, 1:2.0 or below, m:2.5 or below, n:1.25 or below, o:0.010 or below, p:0.50 or below, q:1.20 or below, r:0.040 or below, and s:0.040 or below” wherein the claimed ranges of the various elements (C, Si, Cr, Mo, V, W, S, Mn, Fe) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy composition of the prior art as shown in the List 1 above.  As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Response to Arguments
Applicant's arguments filed 0 have been fully considered but they are not persuasive.
Regarding the arguments that the prior art discloses broader composition and does not disclose specific alloy with tungsten, Applicant's arguments have been fully considered but they are not persuasive. Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).See MPEP § 2123.

Regarding the arguments that “Applicant respectfully submits that one having ordinary skill in the art having knowledge of Nakai would had have no reasonable expectation of success at arriving at the alloy recited in independent claim I and, for this reason, the prima facie case of obviousness raised by the Examiner is successfully rebutted.”, Applicant's arguments have been fully considered but they are not persuasive. As noted above, the prior art teaches specific compositional ranges for the constituent elements for its alloy. Instant claims recite ranges of constituent elements wherein the claimed ranges of the various elements (C, Si, Cr, Mo, V, W, S, Mn, Fe) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy composition of the prior art as shown in the List 1 above.  As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
As noted above, the prior art renders the instant claims obvious. If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733